Citation Nr: 1524434	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts, which in pertinent part, granted a 10 percent rating for a low back strain.


FINDING OF FACT

The Veteran's low back disability has likely been manifested by disability tantamount to forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, with mild abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letter dated in September 2006 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was provided VA examinations for the disability on appeal to include a January 2007 VA examination of the spine, a November 2008 VA examination of the spine, and a January 2014 VA examination of the back (Disability Benefits Questionnaire).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners examined the Veteran, reviewed his pertinent medical history, considered the Veteran's self-reported history, and provided medical evidence sufficient to rate the disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later-filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected low back disability has been rated under DC 5237, lumbosacral or cervical strain, which is part of the General Rating Formula for the Spine.

Under VA regulations for spine disabilities, lumbar strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  These criteria are applied "[w]ith or without" pain (whether or not it radiates), stiffness, or aching in the area affected.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 -51,455 (August 7, 2003) (Supplementary Information).

For VA rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion and rotation are from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85  (1997).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran asserts that his low back disability is more severely disabling than the current 10 percent rating reflects.  See December 2007 VA Form 21-4138 located in VBMS.

In January 2007 the Veteran was afforded a VA examination.  The examiner diagnosed chronic low back strain.  The Veteran presented with low back pain described as crushing, aching, oppressing, sharp, and cramping in nature.  He reported stiffness in the morning and after extended use, as well as weakness that occurred with turning or lifting.  Examination of the thoracolumbar spine revealed flexion from 0 to 75 degrees, with painful motion at 60 degrees and extension to 30 degrees.  Lateral flexion and rotation was to 30 degrees bilaterally.  The examiner's report indicates there was additional limitation of the spine by 30 degrees following repetitive range of motion testing.  

Considering there was forward flexion of the thoracolumbar spine to 75 degrees, with pain at 60 degrees, and resolving reasonable doubt in the Veteran's favor, the Board finds that a higher rating of 20 percent is warranted from September 1, 2005.  Such an award contemplates the functional loss caused by pain that began at 60 degrees, which meets the criteria for the 20 percent rating.  While the examiner noted that the overall motion was reduced by 30 degrees on repetitive testing, this would equate to no worse than 180 degrees of combined motion, which would not equate to a higher rating.  

At a November 2008 examination, the Veteran complained of persistent low back pain with stiffness.  The examiner diagnosed chronic low back strain.  The Veteran reported that physical therapy helped to loosen his back.  He denied any bowel or urinary problems associated with his lumbar condition.  Upon examination, the examiner found that the Veteran did not have ankylosis.  He had normal posture with an antalgic gait.  There was no point tenderness and no radiation of pain.  There was mild muscle spasm.  The straight leg raise test was equivocal bilaterally at 75 degrees, with subjective complaints of non-radiating low back pain.  Forward flexion of the lumbar spine was normal from 0 to 90 degrees without pain and extension was to 30 degrees.  Lateral flexion and rotation was to 30 degrees bilaterally.  The Veteran complained of mild pain on full flexion.  X-ray examination of the lumbar spine shows mild vertebral bodies wedging and possible spondylosis, without associated spondylolisthesis.  The Veteran's combined range of motion of the thoracolumbar spine was 240 degrees (normal).

A July 2007 VA treatment record shows the Veteran presented with pain of the lower back described as throbbing and shooting that worsened with sitting or standing for prolonged periods.  Examination revealed no tenderness over the spine and normal range of motion.  See Boston VA Medical Center Treatment Records located in VBMS.

A November 2007 VA physical therapy session shows the Veteran complained of pain with prolonged standing and sitting.  His ranges of motion were not measured.  Id.

A January 2008 VA treatment record shows the Veteran presented with middle to low back pain without radiation.  Id.

A VA physical therapy session in June 2008 and November 2008 for low back pain shows the Veteran denied pain or adverse symptoms with treatment or exercises.  His ranges of motion were not measured.  Id.

A February 2008 MRI shows mild kyphosis.  The examiner noted possible mild osteoarthritis.  The lumbar spine also demonstrated mild loss of disc height.  Id.

Although these reports do not reflect a range-of-motion loss due to functional difficulties that would equate to the criteria for the 20 percent rating, the February 2008 MRI suggests abnormal kyphosis, which is a basis for such a rating.  Although the medical evidence of record during this period did not reveal the Veteran had muscle spasm or guarding severe enough to result in abnormal kyphosis, given the occasional problems with pain, the Board will, with application of the benefit-of-the-doubt doctrine, continue the 20 percent rating. 

The Veteran underwent another VA examination in January 2014 to determine the severity of his low back disability.  The examiner diagnosed degenerative arthritis of the spine, intervertebral disc syndrome, and vertebral fracture, which were diagnosed in 2005.  The Veteran reported constant flare-ups from the middle to lower back that were exacerbated with trunk range of motion and weight bearing activities.  Examination revealed forward flexion to 80 degrees, with painful motion at 40 degrees, and extension to 20 degrees, with painful motion at 15 degrees.  Following repetitive testing, there was flexion to 80 degrees and extension to 20 degrees.  Right lateral flexion was normal to 30 degrees, with objective evidence of painful motion to 25 degrees.  Left lateral flexion was normal to 30 degrees, with objective evidence of pain to 30 degrees.  Lateral rotation was to 30 degrees bilaterally, with objective pain at 30 degrees bilaterally.  The Veteran's combined range of motion of the thoracolumbar spine was 220 degrees.

A November 2011 private treatment record shows the Veteran had full range of motion of the back.  See Brigham and Women's Hospital Treatment Records located in VBMS.  An April 2013 private treatment record shows the Veteran reported that his back pain had greatly improved and that he treated minimal pain with ibuprofen.  Id.

Upon review of the evidence, the Board finds that, despite the occasions when there did not appear to be limits on the Veteran's motion, when examined in January 2014, pain began at 40 degrees, which, if taken as the point where functional loss due to pain begins, satisfies the criteria for a 20 percent rating.  

The Veteran's statements with respect to his limited physical activity and difficulty with prolonged standing and sitting due to the symptoms of his low back disability are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The VA examiners are medical professionals, and were able to review the record, including the Veteran's history, and provided an objective findings regarding the degree of functional loss exhibited.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his back disability does not equate to more than the disability picture contemplated by the 20 percent rating.  38 C.F.R. § 4.71a.  There has been no showing of disability that equates to forward flexion limited to 30 degrees or less.  Moreover, there is no ankylosis.

The Board acknowledges the Veteran's reports of flare-ups, which he described as constant pain in the middle to low back occurring with trunk range of motion and weight bearing activities.  See February 2014 VA Examination.  The Board has also considered the Veteran's statement that his service connected back disability warrants a 40 percent rating.  See July 2009 VA Form 9.  The Veteran is competent to describe observable symptoms such as an increase in pain. Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, he is not competent to conclude that during a flare-up, his forward flexion more closely approximates limitation to 30 degrees or less.  This measurement requires use of a goniometer.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Also, the Veteran did not assert that his flare-ups prevented him from being able to move his entire thoracolumbar spine and such a finding is not supported by the record. 

With regard to the Veteran's subjective complaints of pain, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The aforementioned examiners specifically mentioned pain and specifically noted when the range of motion was limited by pain or at what point pain began.  

It should also be noted that the Veteran has been service connected for a strain, not for arthritis or intervertebral disc syndrome.  Consequently, rating based on such disabilities is not appropriate.  

For the claim period, the Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's back disability are contemplated by the rating criteria.  There is nothing exceptional about the disability.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The very symptoms experienced by the Veteran due to a strain are contemplated by the rating criteria.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent rating for low back strain is granted from September 1, 2005, subject to the laws and regulations governing the award of compensation benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


